on rehearing. Opinion delivered December 3, 1906. PER Curiam. The appellant asks a modification of the judgment, so as to render final judgment here on the agreed statement of facts, instead of reversing and remanding. It is within the power of the court to render such judgment, Kirby’s Digest, § 1236, but the better practice is to reverse and remand with directions to the circuit court to enter judgment in accordance with the opinion. Barton v. Lattourette, 55 Ark. 81. There is nothing in this case calling for a departure from the usual practice, and the judgment will be for a reversal and with directions to the circuit court to enter judgment in conformity to the opinion.